Case 1:19-cv-08935-NLH-JS Document 15 Filed 12/16/20 Page 1 of 7 PageID: 152



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



   DELLISA RICHARDSON,
                                          Civil No. 19-08935
                   Plaintiff,
                                          OPINION
         v.

   CASCADE SKATING RINK, et al.,

                   Defendants.



APPEARANCES:

DELLISA RICHARDSON
1510 Chestnut Lane
Westville, New Jersey 08093

     Plaintiff, appearing pro se.

HILLMAN, District Judge

     Presently before the Court is the motion of Plaintiff,

Dellisa Richardson, for default judgment to be entered against

Defendants Cascade Skating Rink and Juan Live Life Entertainment

(collectively “Defendants”).       (ECF No. 13).    For the reasons

expressed below, Plaintiff’s motion will be DENIED without

prejudice.

                                BACKGROUND

     Plaintiff filed suit against Defendants on March 25, 2019

claiming that they were infringing on her “Silent Skate”

trademark.     (ECF No. 1 (“Compl.”) at 3).      Despite being served

                                     1
Case 1:19-cv-08935-NLH-JS Document 15 Filed 12/16/20 Page 2 of 7 PageID: 153



with the complaint, Defendant Cascade Skating Rink did not file

an answer or otherwise defend itself in this matter.           (ECF No.

8).     Jesse Robinson (“Robinson”) filed an Answer and Motion for

Summary Judgment on June 5, 2019 on behalf of “Live Life

Headphones, LLC,” which Robinson asserted was improperly pleaded

as Juan Live Life Entertainment.         (ECF Nos. 6-7).    This Court

struck both the Answer and Motion for Summary Judgment because

it appeared Robinson was not a lawyer and failed to enter any

appearance with this Court.      (ECF No. 10).     This Court ordered

Defendant Live Life Headphones, LLC to retain an attorney and

have that attorney make an appearance in this matter within

thirty days from the entry of the Order, which was dated July 3,

2019.    (ECF No. 10).   To date, Defendant Live Life Headphones,

LLC has failed to do so.

      On December 4, 2019, Plaintiff filed a request for entry of

default as to Defendants.      (ECF No. 12).     The following day, on

December 5, 2019, the Clerk of Court entered default against

Defendants.    On March 16, 2020, the Plaintiff moved for default

judgment against Defendants.       (ECF No. 13).

                                DISCUSSION

  A. Default

      The first step in obtaining a default judgment is the entry

of default.    “When a party against whom a judgment for

                                     2
Case 1:19-cv-08935-NLH-JS Document 15 Filed 12/16/20 Page 3 of 7 PageID: 154



affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the

Clerk must enter the party’s default.”        FED. R. CIV. P. 55(a).

The Clerk entered default against Defendants on December 5,

2019.

  B. Default Judgment

     Federal Rule of Civil Procedure 55(b)(2) authorizes courts

to enter default judgment against a properly served defendant

who fails to file a timely responsive pleading.          Chanel v.

Gordashevsky, 558 F.Supp.2d 532, 535 (D.N.J. 2008) (citing

Anchorage Assocs. v. Virgin Is. Bd. Of Tax. Rev., 922 F.2d 168,

177 n.9 (3d Cir. 1990)).      However, a party seeking a default

judgment is not entitled to such a judgment as a right.            See

Franklin v. Nat’l Maritime Union of America, No. 91-480, 1991 WL

131182, *1 (D.N.J. 1991) (citing 10 Wright, Miller & Kane,

Federal Practice and Procedure § 2685 (1983)), aff’d, 972 F.2d

1331 (3d Cir. 1992).     The decision to enter a default judgment

is instead “left primarily to the discretion of the district

court.”   Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir.

1984).

     When deciding whether to grant a default judgment, “all

well-pleaded allegations in a complaint, except those relating

to the amount of damages, are admitted as true following a

                                     3
Case 1:19-cv-08935-NLH-JS Document 15 Filed 12/16/20 Page 4 of 7 PageID: 155



default.”    Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1146 (3d

Cir. 1990).   However, the Court must still determine “whether

‘the unchallenged facts constitute a legitimate cause of action,

since a party in default does not admit mere conclusions of

law.’”    Chanel, 558 F.Supp.2d at 535 (citing Directv, Inc. v.

Asher, No. 03-1969, 2006 WL 680533, at *1 (D.N.J. Mar. 14,

2006)).

     “Three factors control whether a default judgment should be

granted: (1) prejudice to the plaintiff if default is denied,

(2) whether the defendant appears to have a litigable defense,

and (3) whether defendant’s delay is due to culpable conduct.”

Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000);

United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195

(3d Cir. 1984).    If a review of the Complaint demonstrates a

valid cause of action, the Court must then determine whether

Plaintiff is entitled to default judgment.

  C. Analysis

     1. Whether Plaintiff has stated a cause of action

     In her complaint, Plaintiff alleges (1) Defendants

“infringed on [her] Silent Skate trademark after (Juan) Live

Life Entertainment have [sic] been notified of the trademark

existence;” (2) Defendants “infringed on [her] ‘Silent Skate’

trademark multiple times, causing a lot of [her] customers who


                                     4
Case 1:19-cv-08935-NLH-JS Document 15 Filed 12/16/20 Page 5 of 7 PageID: 156



witnessed these events to be confused.”         (Compl. at 3).

Plaintiff sought the following relief: “all the profit that was

made from every event based off the capacity of the skating

rink,” “court costs, time spent off work, and pain and

suffering.”   (Compl. at 4).

     To state a claim for trademark infringement, Plaintiff must

establish: (1) “it has a valid and legally protectable mark; (2)

it owns the mark; and (3) the defendant’s use of the mark to

identify goods or services causes a likelihood of confusion.” A

& H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d

198, 210 (3d Cir. 2000).

     Plaintiff’s complaint alleges that Defendants infringed on

her “Silent Skate” trademark and caused a lot of confusion

amongst her customers.      This Court has previously granted

Plaintiff’s application to proceed in forma pauperis and

directing the filing of the Complaint which could be construed

as a finding that the Complaint stated a valid cause of action

and was well pled; nevertheless, this Court recognizes “[a] §

1915(e) screening determination is a preliminary and

interlocutory holding, subject to revision at any time prior to

entry of final judgment.”      Magruder v. Grafton Corr. Inst., No.

19-1980 2020 WL 2814532, at *3 (N.D. Ohio April 1, 2020).            After

more careful scrutiny of the complaint, the Court finds that the

threadbare, minimal facts pleaded in the complaint for

                                     5
Case 1:19-cv-08935-NLH-JS Document 15 Filed 12/16/20 Page 6 of 7 PageID: 157



Plaintiff’s claim do not permit the Court to enter judgment in

Plaintiff’s favor at this time, for two reasons.

     First, most, if not all, of Plaintiff’s allegations are

conclusions of law that Defendants, as parties in default,

cannot admit to.    Animal Science Products, Inc. v. China

Minmetals Corp., 34 F. Supp. 3d 465, 477 n.2 (D.N.J. 2014)

(citation omitted) (“[I]t remains for the court to consider

whether the unchallenged facts constitute a legitimate cause of

action, since a party in default does not admit mere conclusions

of law.”).   Second, as the Third Circuit Court of Appeals has

instructed, when applying the Twombly/Iqbal standard this Court

must separate out the mere recitations of the legal elements and

determine whether the factual allegations standing alone

constitute a plausible claim for relief.         Here, the Court is

unable to do that in light of the threadbare allegations.

     When the complaint I stripped of the allegations of the

legal elements of a trademark infringement claim, there are no

facts in Plaintiff’s complaint to allow the Court to determine

whether the Defendants infringed on Plaintiff’s trademark

rights.   The Court should not be left to speculate or guess — or

discern from sources other than the complaint itself — as to the

who, what, when, why, and how of defendant’s alleged

infringement of Plaintiff’s trademark rights.



                                     6
Case 1:19-cv-08935-NLH-JS Document 15 Filed 12/16/20 Page 7 of 7 PageID: 158



     Consequently, this Court will not enter judgment against

the defaulting Defendants when the complaint would most likely

not survive a Federal Civil Procedure Rule 12(b)(6) challenge

for failure to comply with the Twombly/Iqbal pleading

requirements.    See Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) (citing Bell Atlantic v. Twombly, 550 U.S. 544,

563 n.8 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009)).

The Court will, however, provide Plaintiff with an opportunity

to file an amended complaint, serve it on Defendants, and

proceed with the default and default judgment process of Rule 55

if Defendants again fail to respond to Plaintiff’s complaint.

Plaintiff shall have thirty days to file and serve an amended

complaint on Defendants which provides the factual clarity and

specificity required by Twombly and Iqbal.         The amended

complaint must set out sufficient facts for each of the elements

of Plaintiff’s claim.     If Plaintiff chooses not to do so,

Plaintiff’s claim against Defendants will be dismissed, and the

matter will be closed.

     An appropriate Order will be entered.

Date: December 15, 2020                    s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     7
